FilingCase 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 1 of 12
      # 130188203   E-Filed 07/07/2021 02:10:31 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11th JUDICIAL CIRCUIT, IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            CASE NO.: 2021-016662 CA 01
        MAYRA DE ARMAS,
            Plaintiff,

        vs.

        CIRCLE K STORES, INC.,
        a Foreign Profit Corporation,
               Defendant.
        ___________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO: CIRCLE K STORES, INC., through its Registered Agent:

                                      CORPORATION SERVICE COMPANY
                                      1201 HAYS STREET
                                      TALLAHASSEE, FL 32301

        YOU ARE HEREBY SUMMONED

                                      ANTHONY M. GEORGES-PIERRE, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer with
        the Clerk of this Court within a reasonable period of time after service.
                      Ø¿®ª»§ Î«ª·²ô         éñïçñîðîï
        __________________________________________
                   Ý´»®µ ±º Ý±«®¬-
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 2 of 12
      # 130103614   E-Filed 07/06/2021 02:19:29 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             11th JUDICIAL CIRCUIT, IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA

                                                             CASE NO.: ___________________
        MAYRA DE ARMAS,
            Plaintiff,

        vs.

        CIRCLE K STORES, INC.,
        a Foreign Profit Corporation,
               Defendant.
        ___________________________________/

                                                    COMPLAINT

                 Plaintiff, MAYRA DE ARMAS                  ), by and through the undersigned counsel, and

        hereby files this Complaint against Defendant, CIRCLE K STORES, INC.                       and in

        support states as follows:

                                          GENERAL ALLEGATIONS

              1. This is an action by the Plaintiff for damages exceeding $30,000, excluding attorney fees

        or costs, pursuant to the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq.

        ("FCRA") to redress injuries resulting from

        Plaintiff; and                          .

        2. Plaintiff is a Cuban Hispanic female within a class of individuals protected by the FCRA.

        3. Plaintiff was and continues to be, a resident of Miami-Dade County, Florida; and was an

              employee of Defendant, performing duties as qualified personnel for the Defendant, within a

              company operated business facility, located in Miami-Dade County, Florida.

        4. Defendant is a Foreign Profit Corporation, duly authorized to conduct business in the State of

              Florida and Miami-Dade County, Florida.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 3 of 12




   5.                                                                                      Stat. Section

        760.01, et seq.,

        for the applicable statutory period; and thus, it is subject to the employment discrimination

        provisions of the applicable statutes.

   6.                                                                                               Stat.

        Section 760.01, et seq.

   7. Venue is proper in Miami-Dade County, Florida, pursuant to Fla. Stat. Section 47.011, because

        all of the actions complained of herein occurred within the jurisdiction of the Eleventh Judicial

        Circuit, In and for Miami-Dade County, Florida.

   8. Plaintiff timely filed a charge of employment discrimination with the Equal Employment

        Opportunity Commission (EEOC), the agency which is responsible for investigating claims

        of employment discrimination.

   9. All conditions precedent for the filing of this action before this Court have indeed been

        previously met, including the exhaustion of all pertinent administrative procedures and

        remedies.

                                          FACTUAL ALLEGATIONS

        10. Plaintiff is a Cuban Hispanic woman within the class of protected individuals under the

   FCRA.

        11. Plaintiff started working for Defendant on or about September 19, 2000, as a customer

   service representative, later on or about 2005, Plaintiff was promoted as a Store Manager.

        12. Plaintiff worked for Defendant in the store # 1877 for seven (7) years and 8 (eight) months.

        13. On or about 2008, Defendant started to complain about Plaintiff because Plaintiff would

   speak Spanish in the store.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 4 of 12




       14. On or about March 25, 2009, Defendant sent a notification signed by Human Resources

                                                                         ification said that: under NO

   circumstances should employees speak to each other in Spanish, even if they do not directly serving

   customers

       15. On or about October 12, 2010, Plaintiff was waiting on the approval from the stern

   supervisor to hire an employee. Plaintiff was told to not hire more Hispanic people.

       16. Paulette Lingenfelter Market Manager for the district of Cape Coral told Plaintiff that she

   would be terminated one day because she kept speaking Spanish.

       17. Paulette Lingenfelter complained to her supervisor Lisa Baker (ROD) about Plaintiff

   speaking Spanish. Lisa Baker transferred Plaintiff out of the Cape Coral store, even though she

   lived there.

       18. Furthermore, Plaintiff was not given a different permanent store, and was just sent to cover

   vacation times in other districts including the Immokalee store, Bell store and Fort Myers store.

       19. Plaintiff worked at different stores and was eventually transferred to store #7408.

       20. On or about 2016, Martin Johnson another Market Manager told Plaintiff that a customer

   had sent an email to the company saying that Plaintiff threw money at American people, and

   treated Hispanics very well. Plaintiff responded that there were cameras, videos and audios in the

   store to prove that those allegations were not true.

       21. Plaintiff did not sign the write up because they were false allegations.

       22. On or about 2017, store #7408 was sold, so Plaintiff asked Paulette Lingenfelter multiple



   Plaintiff was not given this opportunity for the simple fact of speaking in Spanish.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 5 of 12




       23. Plaintiff started working in the Naples store, and was forced to rent an apartment there,

   while still paying for her mortgage in her house, since Defendant refused to relocate Plaintiff

   exemplifying the harassment and discrimination.

       24. Plaintiff kept asking to be relocated closer to her house and kept getting denied, despite

   Plaintiff having worked 20 years for Defendant, and despite Plaintiff being aware that manager

   transfers were common.

       25.

   Hanoc called Plaintiff in to his office to speak with Pauline Ybarra. While trying to explain her

   complaints Mr. Hanoc started banging his head against the wall because he said he could not stand

   listening to Plaintiff.

       26. Plaintiff started to go to the doctor due to the constant stress

   to a psychologist to seek help.

       27. On or about December 13, 2020, Plaintiff took time off for vacation. The vacation ended

   on February 13, 2021.

       28. On or about February 19, 2021, Plaintiff had an appointment with Mrs. Dorothy (District

   Market Manager) of the Fort Lauderdale area. Mrs. Dorothy told Plaintiff that there was no

   permanent manager position for her.

       29. Plaintiff complained, since she had been working 20 years for the company and wanted a

   permanent store.

       30. On or about April 9, 2021, Mrs. Dorothy involved HR Clark Gryglewicz to offer Plaintiff

   to be Store Manager at the Sunrise location.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 6 of 12




       31. Plaintiff responded that she             comfortable working there, since the area is very

   dangerous and Defendant even hires private security at this location, however Plaintiff said that if

   HR Clark accepted for Plaintiff to work there under his discretion, then Plaintiff would accept.

       32. HR Clarke told Plaintiff that they would look for a different store.

       33. Meanwhile working Plaintiff kept covering shifts in different locations, including Jupiter

   location.

       34. While covering a shift at the Jupiter location on or about March 10, 2021, Plaintiff



   request.

       35. Plaintiff kept feeling anxiety, stress                                             Plaintiff

   requested unpaid time off for medical treatment on or about April 9, 2021,

       36. On or about May 25, 2021, Plaintiff was able to see her doctor. The doctor recommended

   treatment for anxiety and gave Plaintiff a 3-month permission to stay home.

       37. Plaintiff informed Defendant through HR Clarke.

       38. HR Clarke

   occasions, even copying Plaintiff on the email. However, Defendant claims they have not received

   anything.

    COUNT I- NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF THE FCRA

       39. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-38 above as

   if set out in full herein.

       40. Plaintiff is a member of a protected class under the FCRA.

       41. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

                                                                              -origin-based animosity.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 7 of 12




       42.                                                                   gin in that Plaintiff would

   not have been the object of discrimination but for the fact that Plaintiff is Cuban.

       43.

   protected rights. Defendant and its supervisory personnel were aware that discrimination on the



       44. At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority t

   employment with the Defendant.

       45. Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

       46.

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

       47. The conduct of Defendant, by and through the conduct of its agents, employees, and/or



   discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or

   federal law.

       48. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and



       49. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable



   grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 8 of 12




             B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

                adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

                employment practices described herein;

             C. Enter an award against Defendant and award Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss of enjoyment of life;

             D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                full benefits Plaintiff would have had Plaintiff not been discriminated against by

                Defendant, or in lieu of reinstatement, award front pay;

             E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

             F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.



              COUNT II- RACE DISCRIMINATION IN VIOLATION OF THE FCRA


       50. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-38 above as

   if set out in full herein.

       51. Plaintiff is a member of a protected class under the FCRA.

       52. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

                           race and subjected the Plaintiff to race-based animosity.

       53.                                                         race in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff is Hispanic.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 9 of 12




       54.

   protected rights. Defendant and its supervisory personnel were aware that discrimination on the



       55. At all times material hereto, the employees exhibiting discriminatory conduct towards



   employment with the Defendant.

       56. Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

       57.

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

       58. The conduct of Defendant, by and through the conduct of its agents, employees, and/or



   discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or

   federal law.

       59. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and



       60. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable



   grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,



             B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 10 of 12




                adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

                employment practices described herein;

             C. Enter an award against Defendant and award Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss of enjoyment of life;

             D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                full benefits Plaintiff would have had Plaintiff not been discriminated against by

                Defendant, or in lieu of reinstatement, award front pay;

             E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

             F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.

        COUNT III- DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

       61. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-38 above as

   if set out in full herein.

       62. Plaintiff is a member of a protected class under the FCRA.

       63. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

                           disability and subjected the Plaintiff to disability-based animosity.

       64.                                                         disability in that Plaintiff would not

   have been the object of discrimination but for the fact that Plaintiff is disabled.

       65.

   protected rights. Defendant and its supervisory personnel were aware that discrimination on the

                                                 wful but acted in reckless disregard of the law.
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 11 of 12




       66. At all times material hereto, the employees exhibiting discriminatory conduct towards



   employment with the Defendant.

       67. Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

       68.

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

       69. The conduct of Defendant, by and through the conduct of its agents, employees, and/or



   discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or

   federal law.

       70. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and



       71. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable



   grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,



             B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

                adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

                employment practices described herein;

             C. Enter an award against Defendant and award Plaintiff compensatory damages for
Case 1:21-cv-22962-MGC Document 1-1 Entered on FLSD Docket 08/16/2021 Page 12 of 12




             mental anguish, personal suffering, and loss of enjoyment of life;

         D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.



                                             JURY DEMAND

                  Plaintiff demands trial by jury of all issues triable as of right by jury.



   Dated this 6    day of July, 2021
                                                 Respectfully submitted,

                                                 REMER & GEORGES-PIERRE, PLLC
                                                 COURTHOUSE TOWER
                                                 44 West Flagler Street, Suite 2200
                                                 Miami, Florida 33130
                                                 Tel. (305) 416-5000
                                                 E-Mail: agp@rgpattorneys.com
                                                         mhorowitz@rgpattorneys.com

                                                 /s/ Anthony M. Georges-Pierre
                                                 Anthony M. Georges-Pierre, Esq.
                                                 Florida Bar Number: 0533637
                                                 Max L. Horowitz, Esq.
                                                 Florida Bar Number: 118269
